DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claimed “unit lock retainer” (claim 6) and “base lock retainer” (claims 7 and 20), are best understood to be the same structure as the second retainer (from claim 1) and first retainer (from preceding claims 1 and 12), respectively, both defining retaining structure for the lock body received in the respective retainers, with claims 6, 7 and 20 failing to provide any additional structure or functions to differentiate the unit lock retainer and base lock retainer from the previously claimed first and second retainers.  For the sake of the current Office Action, the examiner will consider the “unit lock retainer”  of claim 6 to be equivalent to the second retainer from claim 1 and the “base lock retainer” of claims 7 and 20), to be equivalent to the first retainer from claims 1 and 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7 and 10 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Morgan et al. (6,842,942).
Regarding claim 1, Morgan discloses an extraction cleaner for a floor surface, comprising: a first housing having a base assembly (44) with a first retainer (130), the base assembly configured for movement across the floor surface and a handle assembly (40) pivotally mounted to a rearward portion of the base assembly for directing the base assembly across the floor surface; a fluid recovery system at least partially supported by the first housing, the fluid recovery system comprising: a recovery tank (53) for storing spent cleaning fluid and dirt that is recovered from the floor surface; a suction source (632) configured to generate a working airflow; and an extraction nozzle (72) extending towards a surface to be cleaned and in fluid communication with the recovery tank; a secondary housing removably mounted to the base assembly, the secondary housing (62) including the extraction nozzle and a second 
Regarding claim 4, Morgan further discloses that the at least one lock assembly includes a shank (112) configured to be selectively received within the first retainer and the second retainer when the secondary housing is mounted to the first housing.
Regarding claim 5, Morgan further discloses that the first housing further comprises a supporting platform (front most portion of head 52, having retainers 130 thereon, best seen in Fig. 2B) extending from a front portion thereof and the secondary housing can be at least partially supported on the supporting platform when the secondary housing is mounted to the first housing.
Regarding claim 6, Morgan further discloses that the secondary housing comprises a unit lock retainer (114; considered to be the same as the second retainer, as discussed supra) including a depression (adjacent 118, formed between ridge 118 and retainer 114) within the secondary housing and an opening (through 114) located therein for receiving the shank.
Regarding claim 7, Morgan further discloses that the base assembly comprises a base lock retainer (130; considered to be the same as the first retainer, as discussed supra) that is aligned with the unit lock retainer for receiving the shank when the secondary housing is mounted to the base assembly.
Regarding claim 10, Morgan further discloses an agitator assembly (216; Figs. 20A-C) mounted to the base assembly for scrubbing the surface to be cleaned, wherein the secondary .

Claims 12, 14 and 15 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Hertrick et al. (7,617,563).
Regarding claim 12, Hertrick discloses an extraction cleaner for a floor surface, comprising: a first housing having a base assembly (64) with a first mounting feature (96), the base assembly configured for movement across the floor surface and a handle assembly (60) pivotally mounted to a rearward portion of the base assembly for directing the base assembly across the floor surface; a fluid recovery system at least partially supported by the first housing, the fluid recovery system, comprising: a recovery tank (80) for storing spent cleaning fluid and dirt that is recovered from the floor surface; an extraction nozzle (126) extending towards a surface to be cleaned and in fluid communication with the recovery tank; and a suction source (90) in fluid communication with the recovery tank and configured to generate a working airflow through the extraction nozzle and into the recovery tank; and a modular unit having a secondary housing (92) that is removably mounted to the base assembly, the secondary housing including a second mounting feature (94), complimentary with the first mounting feature, and the extraction nozzle wherein when the modular unit is mounted to the base assembly the first mounting feature retains the second mounting feature or is retained within the second mounting feature.
Regarding claim 14, Hertrick further discloses that the first mounting feature is a female- fitting and the second mounting feature is a corresponding male-fitting receivable within the female-fitting.
Regarding claim 15, Hertrick further discloses that the first mounting feature and the second mounting feature both have a T-shaped profile.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (6,842,942) in view of the DysonDC07 publications (attached OPS manual update and Partswarehouse.com DC07 parts list).
Morgan discloses the sliding lock assembly (110/130) as discussed supra for securing the modular unit to the base assembly and Morgan also teaches an alternative quarter-turn locking assembly for other components (Figures 10, 21 and 22), teaching that the quarter-turn locking assembly are provided for ease of assembly (Col. 12, lines 27-47) and the quarter-turn lock assembly is also considered to provide a more secure locking mechanism than the sliding lock assembly (110/130) disclosed for the modular unit due to the necessity to rotate each side in opposite directions as opposed to merely sliding the latching mechanism along a linear path.  .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (6,842,942) in view of Lenkiewicz et al. (9,107,558). 
Morgan discloses the cleaner as discussed supra, but fails to disclose that the recovery tank overlies the lock assemblies to prevent access when installed on the base.  Lenkiewicz discloses another similar cleaner, wherein the fluid recovery system is removably mounted on the base for optional removal and use as an above the floor/spot cleaning hand held unit and that the mounting on the base requires the removable unit to lie over top pf the upper end of the removable nozzle unit.  Therefore, it would have been obvious to one of ordinary skill in the .

Claims 9, 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (6,842,942) in view of Hertrick et al. (7,617,563).
Regarding claim 9, Morgan discloses the cleaner as discussed supra, but fails to disclose first and second alignment features on the base and secondary housing.  Hertrick discloses the similar cleaner as discussed supra, having the first and second alignment features on the base and secondary housing, which will provide additional support for the removable nozzle/secondary housing, as well as assist with proper alignment, which will reinforce the connection therebetween prevent damage to the retaining/locking structures that may occur more easily if the retaining/locking structures are the only structure holding the components together.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide similar first and second alignment features on the base and secondary housing, as taught by Hertrick, to provide additional support for the removable nozzle/secondary housing, as well as assist with proper alignment, to reinforce the connection therebetween prevent damage to the retaining/locking structures.
Regarding claim 12, Morgan also discloses all additional structure set forth in the claim, when combined with Hertrick to provide the mounting features.  
Regarding claims 14 and 15, the mounting features of Hertrick have all claimed structure, as discussed supra. 
Regarding claim 16, Morgan discloses the lock assembly, as discussed supra.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (6,842,942) in view of Huffman (2008/01966193). 
Morgan discloses the cleaner as discussed supra, but fails to disclose a fluid distributor on the secondary housing to be removable therewith.  Huffman discloses another similar cleaner, having a cleaning base for movement along the floor and a fluid recovery system, and further teaches that a liquid supply system is also included (having a supply container and fluid distributor) to provide cleaning fluid to the surface for improved cleaning, with an additional optional use fluid distributor (nozzle 70) mounted on a forward most portion of the base to allow a user to optionally apply liquid directly to a pot that may require additional cleaning or treatment.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a similar liquid supply system to the device of Morgan, to improve cleaning functions, and also having an optional fluid distributor mounted on a forward most portion of the base to optionally apply liquid directly to a pot that may require additional cleaning or treatment, wherein a similar location of the nozzle on the forward most portion of the base of Morgan would obviously position the nozzle on the secondary housing, which would require removal therewith when removed from the base.  
  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (6,842,942) in view of Hertrick et al. (7,617,563) as applied to claim 12, and further in view of Huffman (2008/01966193) as applied to claim 11.
As discussed supra, the teaching of Huffman would provide motivation to include the fluid delivery system as set forth in the claims with the outlet (nozzle) on the secondary housing, which would require removal therewith when removed from the base. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (6,842,942) in view of Hertrick et al. (7,617,563) as applied to claim 12, and further in view of Lenkiewicz et al. (9,107,558) as applied to claim 3.
As discussed supra, the teaching of Lenkiewicz would provide motivation to
 provide the fluid recovery system as a separable unit from the handle and base, to allow for optional removal and use as an above the floor/spot cleaning hand held unit, wherein similar mounting of the separable unit taught by Lenkiewicz, would position the unit over at least the innermost portions of the locking assemblies of Morgan, and effectively prevent access by a user.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (6,842,942) in view Hertrick et al. (7,617,563) as applied to claims 12 and 16, and further in view of the DysonDC07 publications (attached OPS manual update and Partswarehouse.com DC07 parts list) as applied to claim 2.
As discussed supra, the teaching of Morgan and structure of the DC07 cleaner would provide motivation to alternatively provide a quarter-turn lock assembly for securing the modular unit to the base assembly in place of the sliding lock assembly (110/130), as taught by Morgan as alternative securing structure and Dyson as a known securing structure for providing access to an agitator assembly, to further increase ease of assembly while also providing a more secure connection, and including a similar lock retainers on the modular unit and base assembly, respectively, that are aligned with one another when the modular unit is mounted to the base assembly.
Regarding claims 19 and 20, the known structure for the quarter-turn locking assembly of Dyson, includes a first retainer on the base assembly and second retainer on the removable portion, each retainer being aligned and configured to receive the quarter-turn lock when the parts are mounted to one another, this providing the same structure to the device of Morgan, when replacing the sliding lock assembly and retainers, as discussed supra.  

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kasper et al. (6,131,237), Bilek et al. (8,800,106), Huang et al. (2014/0245560) and .


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489. The examiner can normally be reached M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        14 January 2022